         Case 3:19-cv-00876-SDD-SDJ         Document 23      09/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


ROTH                                                                   CIVIL ACTION


VERSUS                                                                 19-876-SDD-SDJ


INSPECTORATE AMERICA
CORPORATION


                                          RULING

        The Court, after carefully considering the Motion,1 the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated September 15, 2020, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court’s opinion herein.

        ACCORDINGLY, the Motion to Remand3 is hereby DENIED.
                                             30th day of September, 2020.
        Signed in Baton Rouge, Louisiana the ____




                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 5.
2
  Rec. Doc. 17.
3
  Rec. Doc. 5.
